DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the IDS filed 09/17/2021.

Allowable Subject Matter

2.	Claims 1, 5-12, 14-20, and 22-23 are allowed.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 09/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.	The following is an examiner’s statement of reasons for allowance:

5.	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.

Bhate et al. (2012/0185585) discloses a computer-implemented method of 

However, the prior art of record fails to teach or suggest wherein the transport parameter comprises an idle timeout indicative of a maximum time of allowing the target connection being in an idle state; wherein the adjusting the transport parameter comprises adjusting the idle timeout based on the predetermined threshold value; and wherein the adjusting the idle timeout comprises adjusting the idle timeout to the predetermined threshold value when the idle timeout is absent, set to zero, or greater than the predetermined threshold value as set forth in independent Claim 1.  The cited prior art does not teach or suggest wherein the transport parameter comprises an idle timeout indicative of a maximum time of allowing the target connection being in an idle state.  The cited art does not teach or suggest wherein the adjusting the transport parameter comprises adjusting the idle timeout based on the predetermined threshold value.  The cited art does not teach or suggest wherein the adjusting the idle timeout comprises adjusting the idle timeout to the predetermined threshold value when the idle timeout is absent, set to zero, or greater than the predetermined threshold value.  Thus, these are some of the reasons why the claims are allowable.

Similar limitations are present with independent claims 22 and 23. Therefore, 

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW WOO/Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                                09/21/2021